Citation Nr: 0203301	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1948 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The Board notes that the veteran's March 1999 substantive 
appeal indicated his desire for a personal hearing at the RO.  
However, work product dated in November 1999 indicated that 
at that time he opted for an informal conference with the 
Decision Review Officer.  Therefore, no personal hearing with 
sworn testimony was held.

In addition, the veteran's appeal originally included the 
issue of new and material evidence to reopen a claim for 
service connection for stomach ulcer.  However, in a February 
2000 statement, the veteran indicated that he wished to 
withdraw that appeal.  See 38 C.F.R. § 20.204 (2001).  
Accordingly, that issue is not currently before the Board.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a spinal disorder in 
a March 1978 rating decision, which the veteran did not 
timely appeal.  

3.  Evidence received since the March 1978 rating decision is 
so significant that it must be considered with all evidence 
of record in order to fairly adjudicate the claim.  

4.  There is no competent evidence of record establishing a 
nexus between the veteran's current low back disorder and his 
period of active duty service or any incident therein.   

CONCLUSIONS OF LAW

1.  The March 1978 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  A back disorder was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1998 rating decision, February 1999 statement of 
the case, and December 1999 supplemental statement of the 
case, the RO provided the veteran and his representative with 
the applicable law and regulations and gave notice as to the 
types of evidence needed to substantiate his claim.  In 
addition, by letter dated in December 2001, the RO discussed 
the effects of the VCAA.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  The instant 
claim was filed before that date, in March 1998, such that 
the new regulations do not apply.  However, review of the 
claims folder reveals that the RO has received all available 
VA medical records, service medical records, service 
department medical records, and private records as authorized 
by the veteran.  Specifically, answers to inquiries sent to 
multiple VA medical facilities all indicated that available 
records were at the Spokane facility.  The March 1999 
response from Keesler Air Force Based related that the 
facility had no records for the veteran.  An October 2000 
statement from the National Personnel Records Center stated 
that all service records had been provided to VA.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence to Reopen

The veteran submitted his initial claim for service 
connection for a back disorder in February 1978.  The RO 
denied that claim in a March 1978 rating action.  Although 
notified of the decision, the veteran did not initiate an 
appeal.  Therefore, the RO's decision of March 1978 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the March 1978 rating 
decision consists of service medical records; reports of VA 
hospitalizations in 1973, 1975, and 1978; VA examination 
report dated in February 1974; records dated in 1974 from 
Fairchild Air Force Base; and statements in the veteran's 
February 1978 claim.  The RO denied the claim because there 
was no evidence of chronic spine disorder in service.  

Evidence received since the March 1978 rating decision 
consists of copies of service medical records; VA examination 
reports dated in April 1978, April 1980, and May 1998; VA 
medical records dated from 1980 to 1988; post-service service 
department medical records dated from 1970 to 1998; various 
private medical records dated from 1996 to 1999; and the 
report of the veteran's November 1999 conference with the 
Decision Review Officer.   

Initially, the Board notes that the copies of service medical 
records are duplicates of records previously considered and 
therefore are not new and material.  In addition, the bulk of 
the remaining evidence pertains to physical disorders other 
than the back and are thus not material as it does not bear 
directly and substantially on the claim for service 
connection for a back disorder.  However, private medical 
records dated in May 1996 are significant for complaints of 
back pain, related history of back injury in service, and 
findings of a current low back disorder.  Considering the 
basis for the prior denial, the Board finds that this 
evidence is new and material within the meaning of VA 
regulation.  38 C.F.R. § 3.156(a).  Accordingly, the claim 
for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108.  

Service Connection

As indicated above, the Board has reopened the veteran's 
claim for service connection for a back disorder and must now 
address the claim based on all the evidence of record.  
Although the RO did not reopen and address the merits of the 
claim, as discussed above, the veteran has been made aware of 
the legal requirements for service connection and had the 
opportunity to present evidence and argument on the matter.  
Therefore, the Board finds that proceeding to evaluate the 
merits of the issue will not result in prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's February 1978 claim for a back disorder stated 
that his spinal condition was diagnosed in 1969 or 1970.  X-
rays were taken and he was told he had a slipped disc.  The 
November 1999 Decision Review Officer conference report 
included the veteran's contention that he was injured in San 
Diego in service in 1968 while he performed a boiler 
inspection.  He was seen at the dispensary and was told he 
had muscle strain and to do exercises.  The doctor said that 
X-rays were taken but the veteran did not know the outcome.  
The veteran went to Fairchild Air Force Base in 1973 or 1974 
with no intercurrent injury.  The doctor there said that his 
back pain could have been from the original injury.  About 
three and one-half years ago, a doctor in Idaho told the 
veteran that there was no doubt in his mind that the back 
symptoms were from the in-service injury.  

Service medical records dated in February 1970 reflected 
complaints of back pain for one week without history of 
injury.  Examination was essentially negative.  X-rays of the 
lumbar spine were normal.  The report of the March 1970 
separation examination showed no abnormalities of the spine.  

Medical records from B. Daugharty, M.D., show that he 
presented in May 1996 with aching and occasional numbness in 
the lower extremities that started in the back, though 
examination was negative.  He related a history of back 
injury in service.  Magnetic resonance imaging (MRI) of the 
lumbar spine performed at Kootenai Medical Center in May 1996 
showed severe loss of disk height and disk water content at 
L5-S1, without evidence of spinal stenosis or foraminal 
narrowing, and far right lateral disk protrusion, but was 
otherwise negative for the veteran's age.  Records from J. 
Giesen, M.D., related that MRI of the lumbar spine performed 
in August 1999 showed L5-S1 disk and spur complex with a 
prominent right far lateral component unchanged from May 1996 
study; L4-5 focal posterior disk protrusion with bilateral 
facet hypertrophy, stable, without clear compression of the 
nerve root; L1-2 disk degenerative changes without stenosis 
or neural foraminal compromise; and L3-4 minimal disk bulging 
without resulting stenosis or neural foraminal narrowing.  
Thus, it is clear from the medical evidence of record that 
the veteran has a current low back disorder.  

However, the Board finds that the preponderance of the 
evidence is against service connection for back disorder.  
First, although degenerative changes are seen on recent 
studies, there is no evidence showing that arthritis was 
present to a compensable degree within one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for chronic disorder is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

In addition, service medical records fail to demonstrate 
chronic disability in service.  In addition, although back 
pain is mentioned in service, post-service medical records do 
not document any continued back symptomatology.  38 C.F.R. 
§ 3.303(b); Savage, supra.  Other than the 1978 claim for 
service connection, the record shows the veteran's initial 
complaint of back pain dating to 1969 during his April 1980 
VA examination, more than 10 years after separation.  In 
fact, there is no objective evidence of back disorder until 
1996.  

Moreover, there is no competent evidence of record even 
suggesting that the veteran's current low back disorder is 
related to service.  Although the veteran offered a history 
of back injury in service to Dr. Daugharty, neither she nor 
any physician to whom she referred the veteran related the 
back disorder thereto.  In addition, despite the veteran's 
assertions, review of records from service department 
facilities, including Fairchild Air Force Base, finds no 
diagnosis or opinion that relates the back disorder to any 
incident of service.  Absent such evidence, that claim cannot 
prevail.  Boyer, 210 F.3d at 1353; Mercado-Martinez v. West, 
11 Vet. App. at 419.  The Board observes that there is 
nothing in the record showing that the veteran is educated 
and trained in medicine.  Therefore, he is competent only to 
relate and describe injury and symptoms; his personal opinion 
as to the etiology of his current back disorder is not 
competent evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a back disorder.  
38 U.S.C.A. § 5107(b).          

The Board acknowledges that the duty to assist, as amended by 
the VCAA, includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  In this 
case, because there is simply no competent evidence 
suggesting a relationship between the veteran's back disorder 
and his period of service, the Board finds that a medical 
examination or opinion on the matter is not required.    


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a back disorder, the claim 
is reopened.  To that extent, the appeal is allowed.  

Service connection for a back disorder is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

